J-S74014-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                   Appellee             :
                                        :
                  v.                    :
                                        :
HECTOR AYALA,                           :
                                        :
                   Appellant            :    No. 3547 EDA 2013


          Appeal from the PCRA Order Entered December 3, 2013
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0013066-2008

BEFORE: BENDER, P.J.E., DONOHUE, and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED JANUARY 20, 2015

     The PCRA judge and this Court’s Majority have concluded that the

bolstering testimony (I believe M.R. was raped and do not believe her

recantation) from the sex crimes police officer, the school counselor, a DHS

social worker, and her boyfriend’s mother did not prejudice Appellant.       As

the Majority points out (Majority Memorandum at 9), an ineffective

assistance of counsel claim fails unless a petitioner proves all three

requirements:    (1) the underlying legal issue has arguable merit, (2)

counsel’s actions lacked an objective reasonable basis, and (3) prejudice.

     Because the Majority has found the Appellant has failed to prove

prejudice, it need not address the other two prongs.

     This Concurring Memorandum is written merely to observe that the

bolstering here was egregious and should have been objected to.


* Retired Senior Judge assigned to the Superior Court.